Title: From Alexander Hamilton to James McHenry, 5 March 1800
From: Hamilton, Alexander
To: McHenry, James

N York March 5th 1800
Sir
Captain Izzard has determined to accept the appointment of Secretary to Mr. Smith our minister Plenipotentiary at the court of Lisbon, but, is desirous of retaining the commission which he holds in the army of the United States.
I would submit to you the propriety of gratifying his wishes in this particular. When an officer is absent on public service, and the situation of affairs at home is not such as to render his presence important, it appears to me that no injury can result from permitting him to retain his commission. If you should concur in this idea, a furlough can be granted to Captain Izzard for a twelve month, to be renewed, or not, at the expiration of that period, as circumstances may dictate.
S of War

